Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
REASONS FOR ALLOWANCE
	 The following is an examiner's statement of reasons for allowance: Applicant'sarguments, filed 07/12/2022, with respect to claim 1, 7, 13 have been fully considered and are persuasive in view of specification which provides the invention significantly  more  than the abstract idea as a whole. The rejections of 35 U.S.C. 102(b) and 35 U.S.C.103(a) has/have been withdrawn. 
 	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
	Application is now in condition for allowance.
Claims 2, 8 and 16.
Claims 1, 3-7, 9-15, 17-20 are allowed.
Total 17 claims are allowed.
EXAMINER’S AMENDMENT
	Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by John K. Whetzel 08/23/2022.

       In the claims, claim 13-15, 19-20 has been amended.
A non-transitory computer readable storage medium, wherein the medium stores an instruction, and when the instruction runs on a computer, the computer is enabled to perform operations for a communications apparatus, the operations comprising:
determining at least one beam to be used for sending a resource reservation message, wherein the at least one beam comprises a first beam, wherein a first direction of the first beam is opposite to a second direction of a second beam, and wherein the second direction of the second beam is a potential transmission direction in which the communications apparatus sends information; and
after performing a listen before talk (LBT) operation, sending the resource reservation message in the first direction by using the at least one beam and in the second direction by using the second beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message, wherein the resource reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource.
Claim 14. The non-transitory computer readable storage medium according to claim 13, wherein the at least one beam further comprises at least one of the following beams:
a beam in a third direction with an included angle greater than 0° and less than 180° from the second direction of the second beam; or
a beam in a fourth direction with an included angle greater than 180° and less than 360° from the second direction of the second beam.
Claim 15. (Currently Amended) The non-transitory computer readable storage medium according to claim 14, wherein the sending the resource reservation message in the first direction by using the at least one beam comprises:
sending the resource reservation message in the first direction, the third direction, and the fourth direction by using each of the at least one beam at the same time; or
sending the resource reservation message in the first direction, the third direction, and the fourth direction by using each of the at least one beam at a different time.
 Claim 19. (Currently Amended) The non-transitory computer readable storage medium according to claim 14, wherein the communications apparatus is a sending device, wherein the resource reservation message is the resource reservation request message, and wherein the operations further comprise:
sending data by using the second beam after sending the resource reservation request message.
Claim 20. (Currently Amended) The non-transitory computer readable storage medium according to claim [[7]]14, wherein the communications apparatus is a receiving device, wherein the resource reservation message is the resource reservation response message, and wherein the the operations further comprise:
receiving the resource reservation request message from a sending device before determining the at least one beam.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272- 3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467